Name: 95/98/EC: Commission Decision of 13 March 1995 establishing the status of Sweden as non-vaccinating as regards Newcastle disease
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  Europe;  health
 Date Published: 1995-04-04

 Avis juridique important|31995D009895/98/EC: Commission Decision of 13 March 1995 establishing the status of Sweden as non-vaccinating as regards Newcastle disease Official Journal L 075 , 04/04/1995 P. 0028 - 0028COMMISSION DECISION of 13 March 1995 establishing the status of Sweden as non-vaccinating as regards Newcastle disease (Text with EEA relevance) (95/98/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/593/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in and imports from third countries of poultry and hatching eggs (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 (2) thereof, Whereas vaccination against Newcastle disease in poultry has been prohibited for over a year in Sweden; Whereas breeding flocks in Sweden have been monitored at least once a year for the presence of Newcastle disease; whereas the holdings contain no poultry which have been vaccinated against Newcastle disease; Whereas in the light of the Newcastle disease situation it is appropriate to fix the status of Sweden; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Sweden fulfils the criteria fixed by Article 12 (2) of Directive 90/539/EEC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 March 1995. For the Commission Franz FISCHLER Member of the Commission